Exhibit 10.16.1

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

Employee

       

Date of Agreement

      Anne-Marie Ainsworth       November 2, 2009 Elizabeth G. Bilotta      
June 30, 2010 Vincent J. Brigandi, Jr.       June 30, 2010 Michael J. Colavita
      March 1, 2012 Robert N. Deitz       December 2, 2009 Lynn L. Elsenhans   
   August 8, 2008 Stacy L. Fox       March 1, 2010 Marilyn Heffley      
December 2, 2009 Joseph P. Krott       March 4, 2004 Brian P. MacDonald      
August 10, 2009 Marie A. Natoli       March 3, 2006 Robert W. Owens       March
4, 2004 John D. Pickering       May 5, 2011 Thomas J. Scargle       July 2, 2009
Charmian Uy       December 3, 2009 Dennis Zeleny       January 20, 2009

 

      Robert M. Aiken, Jr.*       February 1, 1996 Robert H. Campbell*      
February 1, 1996 John F. Carroll*       March 4, 2004 Terence P. Delaney*      
March 4, 2004 Michael H. R. Dingus*       March 4, 2004 John G. Drosdick*      
March 4, 2004 Bruce G. Fischer*       March 4, 2004 Jack L. Foltz*      
February 1, 1996 David E. Knoll*       February 1, 1996 Deborah M. Fretz*      
September 6, 2001 Peter J. Gvazdauskas *       February 4, 2009 Frederick A.
Henderson*       September 1, 2010 Michael J. Hennigan*       February 2, 2006
Thomas W. Hofmann*       March 4, 2004 Vincent J. Kelley*       February 2, 2006
Michael S. Kuritzkes*       March 4, 2004 Michael J. McGoldrick *       March 4,
2004 Joel H. Maness*       March 4, 2004 Christopher J. Minnich*       June 1,
2009 Ann C. Mulé*       March 4, 2004 Paul A. Mulholland*       March 4, 2004
Rolf D. Naku*       March 4, 2004 Alan J. Rothman*       March 4, 2004 Bruce D.
Rubin*       October 15, 2008 Malcolm I. Ruddock, Jr.*       February 1, 1996
David C. Shanks*       February 17, 1997 Sheldon L. Thompson *       February 1,
1996 Michael J. Thomson*       May 30, 2008 Ross S. Tippin, Jr.*       March 4,
2004 Charles K. Valutas*       March 4, 2004



--------------------------------------------------------------------------------

Director

       

Date of Agreement

      Chris C. Casciato       July 1, 2010 Irene Chang-Britt       November 30,
2011 William H. Easter, III       November 30, 2011 Gary W. Edwards       May 1,
2008 Ursula O. Fairbairn       March 4, 2004 John P. Jones, III       September
8, 2006 James G. Kaiser       March 4, 2004 John K. Wulff       March 8, 2004

 

      Raymond E. Cartledge**       September 6, 2001 Robert E. Cawthorn**      
February 1, 1996 Robert J. Darnall**       March 4, 2004 John G. Drosdick**   
   March 4, 2004 Mary J. Evans**       September 6, 2001 Thomas P. Gerrity**   
   March 4, 2004 Rosemarie B. Greco**       March 4, 2004 Robert D. Kennedy**   
   September 6, 2001 Richard H. Lenny**       February 8, 2002 Norman S.
Matthews**       September 6, 2001 R. Anderson Pew**       March 4, 2004 William
B. Pounds**       February 1, 1996 G. Jackson Ratcliffe**       March 4, 2004
John W. Rowe**       March 4, 2004

 

* In a different position or no longer with the Company

** No longer serving on the Board

 

Page 2 of 2